Citation Nr: 1632726	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  07-27 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for pruritus and asteatotic eczema, in excess of 30 percent.

2.  Entitlement to an initial rating in excess of 50 percent for adjustment disorder.

3.  Entitlement to an increased rating for right knee arthritis, in excess of 10 percent.

4.  Entitlement to an increased rating for left knee arthritis, in excess of 10 percent.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connnected disabilities.


REPRESENTATION

Veteran represented by:	Jonathon Foglia, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted the Veteran's claim of entitlement to service connection for an adjustment disorder at a 30 percent evaluation, increased the Veteran's evaluation for his skin disability to 30 percent, and continued the Veteran's evaluations for his right and left knee disabilities at 10 percent each.  During the course of this appeal, the Veteran's evaluation for his service connected adjustment disorder was increased to 50 percent; however, the Veteran continues to disagree with this evaluation.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the Rating Schedule, the pending appeal as to that issue is not abrogated).

In November 2008, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by a Veterans Law Judge.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107 (West 2014); 38 C.F.R. § 20.707 (2015).  In May 2016, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  The Veteran failed to respond; as such, the Board will proceed with the matter on appeal.

In a January 2009 decision, the Board denied the claims of entitlement to increased ratings for skin disability and right and left knee disabilities.  The decision also remanded the issue of entitlement to an increased initial rating for adjustment disorder.  In December 2009, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the issues of entitlement to increased ratings for skin disability and right and left knee disabilities pursuant to a Joint Motion for Partial Remand.

In an April 2010 Board decision, all of the claims on appeal were remanded for further evidentiary development.  As will be discussed below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in supplemental statements of the case (SSOCs) dated December 2014 and September 2015.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

During the course of the pending claims, the Veteran described an inability to retain employment due to his service-connected disabilities.  See, e.g., the formal TDIU claim dated October 2014.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU is part of an increased rating claim when raised by the record.  Thus, the question of entitlement to a TDIU is therefore on appeal and will be addressed herein.  Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The issues of entitlement to increased ratings for right and left knee disabilities, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.



FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's pruritus and asteatotic eczema was treated with systemic therapy such as corticosteroids required constantly or near constantly during the past 12-month period.

2.  Throughout the appeal period, the Veteran's adjustment disorder with depressed mood was manifested by no more than occupational and social impairment with reduced reliability and productivity.

3.  The evidence does not show that the Veteran's service-connected skin disability and adjustment disorder with depressed mood are so exceptional or unusual that referral for extraschedular consideration by the designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 60 percent for the Veteran's skin disability, to include pruritus and asteatotic eczema, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 (2015).

2.  The criteria for the assignment of a disability rating in excess of 50 percent for adjustment disorder with depressed mood have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, DC 9440 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to notify a claimant of the information and evidence needed to substantiate a claim, and assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A pre-decisional notice letter dated in July 2006 complied with VA's duty to notify the Veteran including as to the increased and initial rating claims.  As to the adjustment disorder with depressed mood, service connection has been granted and the initial rating and effective date has been assigned, the claim of service connection has been more than substantiated.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the July 2006 letter as well as a May 2008 letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran's claims were readjudicated in SSOCs dated December 2014 and September 2015.  Accordingly, the duty to notify is satisfied.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and Social Security Administration (SSA) records, as well as VA and private treatment records in furtherance of his claims.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.

Pursuant to the April 2010 remand, the Veteran was afforded VA examinations in November 2014 and July 2015 with respect to the pending claims.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed appropriate physical examinations, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the November 2014 and July 2015 VA examination reports are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, the Board finds that VA does not have a duty to assist that was unmet.

II.  Schedular analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

a. Skin disability, to include pruritus and asteatotic eczema

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected skin disability is rated under Diagnostic Code 7806 (dermatitis or eczema), which appears to be the most appropriate because his dermatological symptomatology consists of itching and macular-papular eruption.

The Board has considered rating the Veteran under Diagnostic Code 7800 (disfigurement of the head, face, or neck); however, the medical evidence, including the August 2006 and November 2014 VA examination reports, does not indicate that the Veteran experiences any of the eight characteristics of disfigurement or would otherwise qualify for a compensable rating under Diagnostic Code 7800.  Moreover, there is no indication that the Veteran has deep, unstable, or painful scars as a result of his skin disability, nor is there evidence of superficial scars not of the head, face, or neck of 144 square inches or greater.  As such, Diagnostic Codes 7801, 7802, and 7804 do not avail the Veteran.

Accordingly, after consideration of all potentially applicable rating criteria the Board finds that the Veteran is appropriately rated under Diagnostic Code 7806.  The Veteran and his representative have not argued that a different Diagnostic Code would be more appropriate, but rather have contended merely that an increased rating is warranted under the currently assigned diagnostic code.

Under Diagnostic Code 7806, a 10 percent rating is warranted for at least 5 but less than 20 percent of the entire body or at least 5 but less than 20 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12- month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  More than 40 percent of the entire body or more than 40 percent of exposed areas, affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.

In this matter, the Board has reviewed the evidence of record and, for reasons that will be expressed in greater detail below, finds that the overall level of symptomatology associated with the Veteran's skin disability, to include pruritus and asteatotic eczema, is consistent with the criteria enumerated for a 60 percent rating.

In August 2006, the Veteran was afforded a VA examination to address his claimed skin disability.  The examiner noted that, on physical examination, the Veteran "had a red, scaling plaque on the frontal scalp and the frontal hairline."  The Veteran also had redness and scaling of the bilateral nasal labial folds and conchal bowls and eyebrows.  "There was erythema of his inguinal folds, bilaterally, and his scrotum.  As far as the eczema, he had follicular excoriated papules on his upper back and shoulders."  The examiner confirmed a diagnosis of seborrheic dermatitis and eczema.  The examiner opined, "[t]he course of both conditions has been chronic with frequent exacerbations."  The examiner noted that the Veteran's dermatological symptoms are treated with topical steroids and topical antifungals.  The examiner stated, "[o]ver the last twelve months, he has used topical synalar scalp solution and over the last twelve months for seborrheic dermatitis he has used topical synalar scalp solution, hydrocortisone, and Nizoral cream mixed for the groin area and Selsun shampoo."  The examiner also noted that the Veteran has used triamcinolone cream for the upper back and shoulders.  The examiner reported that the total body surface area affected is 25 percent for the eczema and 5 percent for the seborrheic dermatitis; the exposed body surface area is zero percent for the eczema and 2 percent for the seborrheic dermatitis.

At the November 2008 Board hearing, the Veteran testified that his skin disability manifests from his ankles to his back.  See the November 2008 Board hearing transcript, pg. 11.  He stated that he often scratches to the point of drawing blood.  In fact, he stated that he has been treated at the emergency room due to scratching.  Id. at pg. 13.

VA treatment records dated in October 2009 document the Veteran's complaint of itching from head to toe.  It was noted that the Veteran is using topical steroids and moisturizers, and his skin has responded; however, the itching has continued.  The treatment provider stated that the Veteran's skin was "diffusely clear."  Diagnoses of "diffuse pruritus" and "androgenic alopecia" were indicated.

A January 2014 dermatological treatment record noted that examination of the scalp, face, neck, chest, back, abdomen, and bilateral upper extremities was performed.  The treatment provider reported that the Veteran had diffusely dry scaly skin consistent with xerosis, as well as folliculitis prominence.  The treatment provider further stated that the Veteran has "slight lichenification of the right dorsal hand consistent with early lichen simplex chronicus," as well as hyperpigmentation on the face and the extremities consistent with post-inflammatory pigmentation.  VA treatment records dated in August 2014 confirmed treatment for generalized pruritus.  It was noted that the Veteran is currently using DermaCerin, Sarna lotion, ammonium lactate, fluocinonide scalp solution, a tar shampoo, hydroxyzine, and Claritin.  The Veteran continued to report that he itches all over.  Upon examination, the treatment provider stated that the Veteran "has mild erythema and scaling of the scalp consistent with seborrheic dermatitis.  No other skin abnormalities are seen today."

The Veteran was afforded a VA dermatological examination in November 2014 at which time the examiner noted a continuing diagnosis of seborrheic dermatitis.  The examiner noted that the Veteran complains of itching all over.  The examiner stated that the Veteran's skin condition does not have any systemic manifestations such as fever, weight loss, or hypoproteinemia.  The Veteran's skin disability has been constantly/near constantly treated with antihistamines such as Claritin and hydroxyzine during the past 12 months.  The examiner also stated that the skin disability has required constant/near-constant treatment with ammonium lactate 12% lotion and camphor/menthol within the past 12 months.  The Veteran has not had any debilitating or non-debilitating episodes during the past 12 months due to urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  Upon physical examination, the examiner noted that the Veteran had mild erythema and scaling of the scalp and ear canals consistent with seborrheic dermatitis.  No other skin condition was shown at the time of the examination.  The examiner reported that the Veteran's skin disability affected 5 to 20 percent of his total body surface area, with less than 5 percent of the exposed area affected.  The examiner concluded that the Veteran's skin condition does not impact his ability to work.

VA treatment records dated July 2015 documented the Veteran's continued treatment for dermatological complaints.  It was noted that the Veteran is currently using DermaCerin, Sarna Lotion, and ammonium lactate on the body.  He uses fluocinonide scalp solution and ketoconazole shampoo for the scalp.  He also uses clobetasol ointment for hand eruptions.  The Veteran further reported the use of ketoconazole cream for outbreaks in the groin and under the breasts.

Critically, although the November 2014 VA examiner did not acknowledge the Veteran's treatment with corticosteroids during the past 12 months, VA treatment records, as well as the August 2006 VA examination report confirms such treatment.  Specifically, the August 2006 VA examiner noted the Veteran's use of topical steroids, and VA treatment records show that this treatment has been constant/near-constant throughout the appeal period.  See, e.g., the VA treatment records dated October 2009, August 2014, and July 2015.  To this end, the Board acknowledges the recent holding of the United States Court of Appeals for Veterans Claims (Court) in Johnson v. McDonald, 2016 WL _____ (Vet. App. No. 14-2778 March 1, 2016), which found that the plain wording of Diagnostic Code 7806 is that systemic therapy includes the use of topical corticosteroids.  The Board additionally observes that the Veteran has maintained the constancy of his recurring skin symptoms throughout the appeal period.  Moreover, as noted above, he has been prescribed hydrocortisone cream, triamcinolone acetonide 0.1% cream, fluocinonide solution, and clobetasol ointment, which are topical corticosteroids, to treat his dermatological symptoms throughout the appeal period.  VA's prescription records reflect continuing prescriptions and refills since the inception of the appeal and, thus, represent "near-constant" systemic corticosteroid treatment.  Thus, the Veteran has met the maximum schedular criteria under DC 7806; a 60 percent disability rating is therefore warranted for his service-connected skin disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

b. Adjustment disorder with depressed mood

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran was assigned a 50 percent evaluation for his adjustment disorder with depressed mood from July 13, 2006, the date of his service connection claim.

The Veteran's adjustment disorder with depressed mood is evaluated pursuant to 38 C.F.R. § 4.130, DC 9440.  Under this formula, a 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAFs scores of 41 to 55 as determined by VA examiners and treatment providers during the appeal period.  These scores are indicative of moderate to serious impairment.  According to the DSM-IV, which VA adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

After having carefully reviewed the record, and for reasons explained in greater detail below, the Board concludes that an increased disability rating is not warranted at any time during the appeal period.

VA treatment records dated in July 2006 documented the Veteran's report of gradually worsening depression.  The Veteran indicated that he is unable to be intimate with his wife, and that his coworkers have begun to notice his depression.  The Veteran endorsed impatience towards others.  He reported that he "has begun isolating himself and having paranoid thoughts," such as how his neighbor might have seen him without his hat.  The Veteran reported that he cannot do things he used to like to do, and he no longer reads for leisure.  He stated that he is lethargic and "tired all the time."  He stated that he thinks about how his wife would be better off without him.  He endorsed mild suicidal ideation, but denied plan or intent.  He had no hallucinations or delusions.  A GAF of 55 was assigned.

The Veteran was afforded a VA examination in August 2006 at which time he reported that he is easily irritated by his sons.  He stated that he is "just not happy right now."  He reported poor sleep, and stated that sometimes it may take him four hours to fall asleep.  He feels depressed every day, and there is really not a lot that he enjoys right now.  He reported a diminished libido.  He also endorsed some passive suicidal ideation with no intent; he denied homicidal ideation.  The Veteran stated that he and his wife have been married for five years and they "get along fairly well."  He stated that he just began working at another surgical hospital in materials management.  Prior to that, he worked for the same employer for ten years.  When the Veteran is not at work, he spends his time doing chores around the house.  He stated that he does not have friends anymore.  The examiner noted that the Veteran was casually groomed, and fully cooperative.  The Veteran "displayed marked dysphoria" and limited eye contact.  His speech was within normal limits.  His mood was depressed, and his affect was appropriate to content.  He had no delusions, hallucinations, or confusion.  He was well-oriented and his memory was grossly intact.  He displayed adequate insight and judgment.  The Veteran denied suicidal and homicidal ideation.  The examiner noted that the Veteran's "symptoms are moderate to severe and have persisted for several years."  He further opined, "I did not find evidence that depression precludes employment" or activities of daily living.  A GAF of 45 was assigned.

VA treatment records dated in November 2006 documented the Veteran's report that he has difficulty falling and staying asleep.  He stated that he sometimes has violent dreams, causing him to yell or lash out in his sleep.  He stated that he has become increasingly isolative and depressed within the past three to four years.  A GAF score of 41 was assigned.

In a June 2008 statement, the Veteran's spouse reported that the Veteran stays in his bedroom most of the time.  She stated that the Veteran "loses track of time and memory."  She reported that the Veteran's anti-social behavior carries over to his job because he is very short with others and is "sometimes smart mouthed."  She also reported that the Veteran has anxiety attacks.

At the November 2008 Board hearing, the Veteran reported that he has had complaints filed against him at work due to his personality.  See the November 2008 Board hearing transcript, pg. 3.  He stated that he sometimes wishes others "ill harm."  Id. at pg. 5.  He endorsed road rage.  Id.  He stated that his symptoms have worsened and he has become a "little bit more homicidal."  Id. at pg. 6.  The Veteran does not spend much time with his family.  He described an episode in which he "blew up" at his brother.  Id. at pg. 7.  He stated that his relationship with his wife and kids is "shaky."  Id. at pg. 11.

In a November 2008 statement, the Veteran's brother, Mr. L.H., reported that the Veteran does not interact with family members.  Mr. L.H. stated, "one thing that really concerns me is how we can be talking about something and all of a sudden he gets agitated and his mood changes, sometimes to [the] point I feel he [may] become violent or just withdraws."  Mr. L.H. further stated that the Veteran is "short with his kids and wife."

VA treatment records dated in January 2009 noted that the Veteran has thought of ways to die and says he "has many pills."  VA treatment records dated August 2009 noted the Veteran's report that he does not want to be around other people.  A GAF score of 41 was noted in November 2009.

The Veteran was afforded another VA examination in April 2009, at which time he reported problems getting along with others, both at work and at home.  The Veteran feels he does not fit in either place.  He reported that his depression fluctuates.  He reported continued sleep impairment.  He stated that, "over the past few years things have bothered him and he is easily irritated."  He stated that he enjoys being alone; although he really does not do anything.  He endorsed a diminished libido.  He denied active suicidal ideation; however, the examiner noted passive suicidal ideation.  The Veteran endorsed homicidal intent, but did report some homicidal ideation.  He continues to be married; he and his wife get along "okay."  He continues to work for the same employer.  He stated that he "has been written up because of the way he interacts with people."  He stated that when he is at home, he generally "just sits with the lights out."  He has no hobbies, and his former friends do not talk to him much anymore.  The examiner noted that the Veteran was casually groomed.  He appeared "rather depressed."  His speech was within normal limits.  His mood was depressed, and his affect was appropriate to content.  The examiner indicated that the Veteran's thought processes and associations were logical and tight.  He had no loosening of associations or confusion.  His memory was grossly intact.  The Veteran was well-oriented.  He did not exhibit hallucinations or delusions.  The examiner stated that the Veteran's "insight was somewhat limited;" his judgment was adequate.  The examiner assigned a GAF score of 41.  He further noted, "I did not find evidence that depression precludes employment; I think his irritability, which is a part of his depression, has negatively affected his employment, but not precluded it."  The examiner further stated, "I do not find evidence [that] depression precludes activities of daily living, but I do think it restricts his activities."

In support of his claim, the Veteran submitted a January 2010 letter from social worker, Mr. R.G., who stated that the Veteran "has had increasing difficulty coping with the stress of the workplace, particularly in his relationships with coworkers."  Mr. R.G. continued, "[i]n my opinion, it will be increasingly difficult for him to sustain employment in the months ahead.  It is conceivable he could lose his job in the near future and may not be realistically employable."

VA treatment records dated in December 2013 documented the Veteran's report of chronic depression.  He stated that he had new job in customer service, and "has to hold his tongue with people on telephone at times, but so far is doing pretty well."  The Veteran denied suicidal and homicidal ideation.  He was casually dressed and appropriately groomed.  His mood was euthymic and his affect was in the appropriate range.  His thought process was logical and more positive.  The Veteran denied hallucinations and delusions.  He was well-oriented and his memory was intact.

In a November 2014 statement, the Veteran's spouse reported that the Veteran's emotional state has worsened over the last several years before his stroke.  She stated that the Veteran "no longer enjoys friends and relatives visiting" and he would rather stay home, in isolation.  She stated that when his brother or sister calls him, the Veteran "gets annoyed or tries to hang up the phone as quick as he can."  She reported that the Veteran is easily frustrated, which makes their marriage difficult.  She further stated that the Veteran sometimes says that she and the kids would be better without him, and this worries her.

The Veteran was afforded a VA examination in November 2014 at which time the examiner reported that the Veteran's psychological disability caused "[o]ccupational and social impairment with reduced reliability and productivity."  The examiner explained that the Veteran continues to be married to his wife of 13 years.  He has an adult daughter and three step-sons, with whom he has some contact.  He stated that he has no friends with whom he is close, aside from his wife.  He reported watching television as his only leisure activity.  He stated that, prior to his stroke, he would sometimes go to the movies alone, but he is now unable to do this.  He stated that he used to attend church, "but stopped attending due to feelings of self-consciousness and belief that people were talking about him."  He most recently worked as a medical surgery buyer, which he had done for 20 years until he had a stroke in September 2014.  The Veteran stated that medication helps him to initiate sleep, but he wakes after three to four hours and is unable to resume sleep.  The examiner noted that mental health treatment records have shown some improvement in the Veteran's mood prior to his stroke.  However, he has suffered from increased depression since that time.  The examiner noted the Veteran's "[l]ong-standing problems of mood, with Veteran reporting problems interacting with others, both socially and in the work place."  The Veteran endorsed depressed mood, anxiety, and chronic sleep impairment.  His mood was depressed and his affect was subdued.  He exhibited adequate judgment and insight.  He was well-oriented.

VA treatment records dated in June 2015 note that the Veteran continues to report difficulty with his mood being "up and down."  The Veteran endorsed a modest improvement in his depression and his ability to adjust to recent psychosocial stressors.  The Veteran reported that his relationship with his wife has also been up and down, and that they are no longer intimate.  He stated that he sometimes has good days and sometimes is overly depressed.  He reported anhedonia.  He stated that trazodone helps him to fall asleep, but he only sleeps four to five hours.  The Veteran stated that he has no interest or hobbies, and sometimes feels hopeless.  He endorsed decreased concentration and excessive worry.  He also reported panic attacks occurring twice per month; being around people worsens the symptoms.  The Veteran endorsed difficulty being around other people.  He denied manic symptoms, hallucinations, and delusions.  He endorsed passive suicidal ideation, without plan or intent.  He reported that he was recently fired from employment as a result of his cerebrovascular accident in September 2014.

The Veteran was afforded another VA examination in July 2015 at which time the examiner reported that the Veteran's adjustment disorder with depressed mood manifested as "[o]ccupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  The examiner reported that the Veteran and his wife have been married for 14 years, and now all of their children are out of their home.  The Veteran endorsed no other changes since the November 2014 VA examination.  The examiner noted that the Veteran is on long-term disability due to his September 2014 cerebrovascular accident.  The Veteran continues in mental health treatment and is prescribed Trazodone and Venlafaxine.  The Veteran reported that he is able to drive and get himself to physical therapy appointments twice a week without assistance.  He has been doing that for the past month, and previously relied on his wife for assistance.  The Veteran reported that he remains social isolated; "friends he had in the past have not been coming around after his stroke."  He watches television, "but often just sits around 'being depressed.'"  His son comes by each week to visit.  The Veteran and his wife occasionally go out to dinner.  He reported nightmares of people following and chasing him.  The Veteran endorsed depressed mood and chronic sleep impairment.  The examiner noted that the Veteran was casually dressed and well-groomed.  He was cooperative and his speech was within normal limits.  The Veteran's mood was dysphoric; his affect was appropriate to content.  His thought processes and associations were logical and tight with no loosening of associations or confusion.  He was well-oriented.  The examiner found no evidence of delusions or hallucinations.  The Veteran denied suicidal and homicidal ideation.
The Board has thoroughly reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned) and 38 C.F.R. § 3.102 (when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran).  In determining whether the Veteran meets the schedular criteria for an increased disability rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).

The Board concludes that a disability rating in excess of 50 percent is not warranted at any time during the appeal period because this disability has not been shown to result in occupational and social impairment, with deficiencies in most areas, including judgment thinking or mood, due to such symptoms as near-continuous depression; suicidal ideation, obsessional rituals, illogical speech, near continuous panic or depression affecting the ability to function independently; spatial disorientation; neglect of personal appearance; impaired impulse control with periods of unprovoked irritability; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9440.  The Board has reviewed the record and finds that the evidence shows that the Veteran's adjustment disorder symptoms are not of such severity as to warrant a 70 percent evaluation.

The Board recognizes that the Veteran exhibited irritable behavior and angry outbursts with little or no provocation.  See the statement of the Veteran's spouse dated November 2014 and the statement of brother dated June 2008.  The evidence further demonstrates that the Veteran has experienced some trouble controlling his anger in the occupational setting with coworkers and in the social setting with family.  See the VA examination report dated April 2009.  He also endorsed suicidal ideation.  Id.  The GAF scores have been in the mid-50s representing moderate impairment, but have also dipped to the 40s representing serious impairment.  However, there is no evidence that the symptoms endorsed by the Veteran rose to the level of impaired impulse control such as unprovoked irritability with periods of violence as is contemplated for the assignment of a 70 percent rating, or persistent danger of hurting self or others, as is contemplated for the assignment of a 100 percent rating.  Moreover, the Veteran's symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  Significantly, there is no indication that his occupational and social functioning was demonstrative of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In addition, total occupational and social impairment as a result of the Veteran's adjustment disorder has not been shown.  The evidence does not demonstrate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place.

Accordingly, the Board concludes that the totality of the evidence of record has not shown that the Veteran's adjustment disorder with depressed mood warrants a disability rating in excess of 50 percent from the date of claim.  Therefore, the evidence of record does not support the schedular criteria required for an increased disability rating as to this service-connected disability at any time during the current appeal.  This claim must be denied.

III.  Additional considerations

Additionally, the Board finds that the Veteran's skin disability and adjustment disorder with depressed mood do not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for dermatitis are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's skin disability and adjustment disorder with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, the Veteran's skin disability is manifested by regular flare-ups of symptomatology and requires the periodic constant/near-constant use of corticosteroids.  Thus, the Veteran's current schedular rating under DC 7806 is adequate to fully compensate him for his skin disability on appeal, and referral for extraschedular consideration is not warranted.  Similarly, the Veteran's adjustment disorder with depressed mood is manifested by symptoms of depression, irritability, and sleep impairment, which cause occupational and social impairment with reduced reliability and productivity.  As such, the Veteran's schedular rating under DC 9440 is adequate to compensate him for his adjustment disorder, and referral for extraschedular consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  There are, however, no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.



ORDER

An increased rating of 60 percent for skin disability is granted.

An increased rating, in excess of 50 percent, for adjustment disorder with depressed mood is denied.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining claims on appeal must be remanded for further development.  The Board is cognizant that the Veteran's case has been in adjudicative status for years and that it has already been twice remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding these matters again unless it was essential for a full and fair adjudication of the remaining claims.

With respect to the bilateral knee disability, the Veteran was last afforded a VA examination in November 2014.  Notably, the examiner could not perform range of motion testing at that time due to the Veteran's recent stroke.  The examiner instead recommended that the Veteran be reexamined in 9 to 12 months to properly assess his right and left knee disabilities.  See the VA examination report dated November 2014.  Thus, to ensure the record reflects the current extent of the service-connected right and left knee disabilities, a new examination, with findings responsive to the pertinent rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

The Veteran's claim of entitlement to a TDIU is inextricably intertwined with the claims remaining on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the Board will defer consideration of the TDIU claim pending the above development.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has received, to include any records of VA treatment dating from August 2015.  All such available documents must be associated with the claims file.

2. Once the above-requested development has been completed, the Veteran should be afforded a VA orthopedic examination to determine the current severity of the right and left knee arthritis.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

The examiner should report the range of motion of the right and left knees in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with either disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner should express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The examiner should indicate the additional functional impairment on repeated use or during flare-ups in terms of degree of additional range of motion loss.

The examiner should specifically address whether there is instability of either knee.  If there is instability, the examiner should indicate the level of severity of such instability.

The examiner should also address the impact of the right and left knee arthritis upon the Veteran's employment and daily life.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3. Thereafter, adjudicate the claims on appeal.  If a benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


